Exhibit 10.14
Amended and Restated Employment Agreement
     This Amended and Restated Employment Agreement (the “Agreement”) dated as
of December 23, 2008 (the “Effective Date”), is made by and between United
Components, Inc. (together with any successor thereto, the “Company”) and Bruce
Zorich (the “Executive”).
RECITALS

A.   The Executive and United Aftermarket, Inc., a predecessor to the Company,
previously entered into that certain Employment Agreement, dated April 18, 2003
(the “Old Agreement”).   B.   The Executive and Company desire to amend certain
terms of the Old Agreement by entering into this Agreement.   C.   The Executive
desires to provide services to the Company on the terms herein provided.

AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1. Certain Definitions.

  (a)   “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under
Rule 405 of the Securities Act. Affiliates of Carlyle Partners III, L.P., a
Delaware limited partnership, shall include all Persons directly or indirectly
controlled by TC Group, LLC, a Delaware limited liability company.     (b)  
“Annual Base Salary” shall have the meaning set forth in Section 3(a).     (c)  
“Board” shall mean the Board of Directors of the Company or Parent.     (d)  
The Company shall have “Cause” to terminate the Executive’s employment hereunder
upon:

  (i)   the Executive’s failure to use his reasonable best efforts to follow a
legal written order of the Board, other than any such failure resulting from the
Executive’s Disability, and such failure is not remedied within 30 days after
receipt of notice;     (ii)   Executive’s gross or willful misconduct with
regard to the Company;     (iii)   Executive’s conviction of a felony or crime
involving material dishonesty;

 



--------------------------------------------------------------------------------



 



  (iv)   Executive’s fraud or personal dishonesty involving the Company’s assets
(but excluding expense reimbursement disputes as to which Executive had a
reasonable good faith belief that his conduct was within the policies of the
Company); or     (v)   the Executive’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities under this Agreement.

  (e)   “Change in Control” shall mean a change in ownership or control of the
Company or Parent effected through a transaction or series of transactions
(other than an offering of share of common stock of the Company or Parent to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other
than the Company, Parent or any of their respective subsidiaries, an employee
benefit plan maintained by the Company, Parent or any of their respective
subsidiaries, a Principal Stockholder, any Affiliate of a Principal Stockholder
or a “person” that, prior to such transaction, directly or indirectly controls,
is controlled by, or is under common control with, the Company, Parent or a
Principal Stockholder) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company or Parent possessing more than fifty percent (50%) of the total combined
voting power of the Company’s or Parent’s securities outstanding immediately
after such acquisition.     (f)   “Company” shall have the meaning set forth in
the preamble hereto.     (g)   “Compensation Committee” means the Compensation
Committee of the Board.     (h)   “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 4(a)(ii) –
(vi) either the date indicated in the Notice of Termination or the date
specified by the Company pursuant to Section 4(b), whichever is earlier;
(iii) if the Executive’s employment is terminated pursuant to Section 4(a)(vii)
or Section 4(a)(viii), the expiration of the then-applicable Term.     (i)  
“Disability” shall mean the absence of the Executive from the Executive’s duties
to the Company on a full-time basis for a total of six months during any
12-month period as a result of incapacity due to mental or physical illness
which is determined to be reasonably likely to extend beyond the completion of
the Term and which determination is made by a physician selected by the Company
and acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably). A Disability
shall not be “incurred” hereunder until, at the earliest, the last day of the
sixth month of such absence.

2



--------------------------------------------------------------------------------



 



  (j)   “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended.     (k)   “Executive” shall have the meaning set forth in the preamble
hereto.     (l)   “Executive Bonus Plan” shall have the meaning set forth in
Section 3(b).     (m)   “First Payment Date” shall have the meaning set forth in
Section 5(g).     (n)   (i) The Executive shall have “Good Reason” to resign his
employment upon the occurrence of any of the following:

     (A) failure of the Company to continue the Executive in the position of
Chief Executive Officer;
     (B) a material diminution in the nature of scope of the Executive’s
responsibilities, duties or authority;
     (C) failure of the Principal Shareholders to satisfy their requirements
under Section 2(c)(ii) of the Agreement
     (D) failure of the Company to make any payment or provide any benefit under
this Agreement;
     (E) the Company’s material breach of this Agreement; or
     (F) failure of any successor to the Company to assume the obligations of
the Company hereunder.

  (ii)   The Executive may not resign his employment for Good Reason unless:

     (A) the Executive provided the Company with at least 30 days prior written
notice of his intent to resign for Good Reason; and
     (B) the Company has not remedied the alleged violation(s) within the 30-day
period.

  (o)   “Inventions” shall have the meaning set forth in Section 8.     (p)  
“Notice of Termination” shall have the meaning set forth in Section 4(b).    
(q)   “Parent” shall mean UCI Holdco, Inc.     (r)   “Person” shall mean an
individual, partnership, corporation, limited liability company, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority or other entity of whatever nature.     (s)   “Principal
Stockholders” shall mean Carlyle Partners III, L.P., a Delaware limited
partnership, or any of its Affiliates.

3



--------------------------------------------------------------------------------



 



  (t)   “Securities Act” shall mean the Securities Act of 1933, as amended.    
(u)   “Term” shall have the meaning set forth in Section 2(b).     (v)  
“Termination of Employment” shall mean the time when the engagement of the
Executive as an employee of the Company terminates, but excluding terminations
where there is simultaneous commencement by the Executive of a relationship with
the Company or any of its affiliates as an employee. In no event shall a
“Termination of Employment” occur under this Agreement until the Executive
incurs a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).

2. Employment.

  (a)   The Company shall employ the Executive and the Executive shall enter the
employ of the Company, for the period set forth in Section 2(b), in the position
set forth in Section 2(c), and upon the other terms and conditions herein
provided.     (b)   The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date of this
Agreement and ending on the first anniversary thereof, unless earlier terminated
as provided in Section 4. The employment term hereunder shall automatically be
extended for successive one-year periods (“Extension Terms” and, collectively
with the Initial Term, the “Term”) unless either party gives notice of
non-extension to the other no later than 90 days prior to the expiration of the
then-applicable Term.     (c)   Position and Duties.

  (i)   The Executive shall serve as Chief Executive Officer of the Company and
shall have the authorities duties and responsibilities customarily commensurate
with such position and such additional customary responsibilities, duties and
authority as may from time to time be reasonably assigned to the Executive by
the Board. The Executive shall report to the Board. The Executive shall devote
substantially all his working time and efforts to the business and affairs of
the Company. The Executive agrees to observe and comply with the Company’s rules
and policies as adopted by the Company from time to time. During the Term, it
shall not be a violation of this Agreement for the Executive to (i) serve on
industry trade, civic or charitable boards or committees; (ii) deliver lectures
or fulfill speaking engagements; or (iii) manage personal investments, as long
as such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities. The Executive shall be permitted to
serve on for-profit corporate boards of directors and advisory committees if
approved in advance by the Board.     (ii)   The Principal Stockholders shall
cause the Executive to be appointed or elected to the Board. During the Term,
the Board shall propose the Executive for re-election to the Board and the
Principal Stockholders shall vote all of their shares of Common Stock in favor
of such re-election.

4



--------------------------------------------------------------------------------



 



3. Compensation and Related Matters.

  (a)   Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $465,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, subject to any increase as
determined by the Compensation Committee in its sole discretion (the “Annual
Base Salary”). Annual Base Salary may be increased, but not decreased, from time
to time by the Board.     (b)   Annual Bonus. During the Term, the Executive
will participate in an annual performance-based bonus plan (“Executive Bonus
Plan”) established by the Compensation Committee at a target level of 80% of his
Annual Base Salary (“Target Level”), and a maximum of 150% of Annual Base
Salary. Such bonus shall be payable at such time as bonuses are paid to other
senior executive officers who participate therein, provided however, that such
bonus shall be paid in the Executive’s taxable year following the Company’s
fiscal year to which such bonus applies. Notwithstanding the foregoing, with
respect to each of the Company’s fiscal years that ends during the Term, the
amount of the Executive’s annual bonus payable pursuant to such plan shall be
determined as set forth on Exhibit A.     (c)   Equity Participation. During the
Term, the Executive shall be entitled to participate in the Amended and Restated
Equity Incentive Plan of Parent (the “Plan”), and shall be granted such awards
under the Plan as determined in the discretion of the Board.     (d)   Benefits.
The Executive shall be entitled to participate in employee benefit plans,
programs and arrangements of the Company which are applicable to the senior
officers of the Company at a level commensurate with the Executive’s position.  
  (e)   Relocation Expenses. If the Company requires the Executive to relocate
his place of residence outside of the Greater Atlanta area during the Term, the
Company shall reimburse Executive for any of the following expenses to the full
extent reasonable: (i) real estate broker commissions and attorney fees
associated with the sale of his former residence and purchase of a new
residence, (ii) moving expenses (as defined in Section 217(b) of the Internal
Revenue Code (the “Code”)), and (iii) to the extent approved by the Board,
necessary temporary lodging for the Executive and his family, provided that the
Executive shall properly account for such expenses in accordance with the
Company’s policies and procedures.

5



--------------------------------------------------------------------------------



 



4. Termination.
     The Executive’s employment hereunder may be terminated by the Company or
the Executive, as applicable, without any breach of this Agreement only under
the following circumstances:

  (a)   Circumstances.

  (i)   Death. The Executive’s employment hereunder shall terminate upon his
death.     (ii)   Disability. If the Executive has incurred a Disability, the
Company may give the Executive written notice of its intention to terminate the
Executive’s employment. In that event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive, provided that within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of his duties.    
(iii)   Termination for Cause. The Company may terminate the Executive’s
employment for Cause.     (iv)   Termination without Cause. The Company may
terminate the Executive’s employment without Cause.     (v)   Resignation for
Good Reason. The Executive may resign his employment for Good Reason.     (vi)  
Resignation without Good Reason. The Executive may resign his employment without
Good Reason.     (vii)   Non-extension of Term by the Company. The Company may
give notice of non-extension to the Executive pursuant to Section 2(b).    
(viii)   Non-extension of Term by the Executive. The Executive may give notice
of non-extension to the Company pursuant to Section 2(b).

  (b)   Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 4 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination which, if submitted by the Executive, shall be at least 30 days
following the date of such notice (a “Notice of Termination”) provided, however,
that the Company may, in its sole discretion, change the Date of Termination to
any date following the Company’s receipt of the Notice of Termination. A Notice
of Termination submitted by the Company may provide for a Date of Termination on
the date the Executive receives the Notice of Termination, or any date
thereafter elected by the Company in its sole discretion. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

6



--------------------------------------------------------------------------------



 



  (c)   Company obligations upon Termination of Employment. Upon a Termination
of Employment, the Executive (or the Executive’s estate) shall be entitled to
receive a lump sum equal to the Executive’s Annual Base Salary through the Date
of Termination not theretofore paid, any bonus if declared or earned but not yet
paid for a completed fiscal year, any expenses owed to the Executive, any
accrued vacation pay owed to the Executive, and any amount arising from the
Executive’s participation in, or benefits under any employee benefit plans,
programs or arrangements, which amounts shall be payable in accordance with the
terms and conditions of such employee benefit plans, programs or arrangements.

5. Severance Payments.
     The Executive shall be entitled to severance payments and benefits
(collectively, the “Severance”) upon the terms set forth in this Section 5.
Notwithstanding any other provision of the Agreement, the Executive’s right to
Severance shall be subject to the Executive signing and not revoking the Release
as set forth in Section 5(f) and subject to the continued compliance of the
Executive with Sections 6, 7, 8 and 9 of this Agreement

  (a)   Termination for Cause, Resignation without Good Reason or upon
Non-extension by the Executive. If the Executive experiences a Termination of
Employment pursuant to Sections 4(a)(iii) for Cause, Section 4(a)(vi) without
Good Reason, or pursuant to Sections 4(a)(viii) due to Non-extension of the
Agreement by the Executive, the Executive shall not be entitled to any Severance
(other than as expressly provided for herein or under any benefit plan).     (b)
  Termination of Employment upon death or Disability. If the Executive
experiences a Termination of Employment pursuant to Section 4(a)(i) due to the
Executive’s death, or pursuant to Section 4(a)(ii) due to the Executive’s
Disability, the Company shall pay to the Executive (or the Executive’s estate):

  (i)   an amount equal to the Annual Base Salary that the Executive would have
been entitled to receive if the Executive’s employment had continued for a
period of six months following the Date of Termination, in the manner and at
such times as specified in Section 5(g); and     (ii)   a prorated amount of the
Executive’s annual bonus based on the Company’s year-to-date performance through
the Date of Termination in relation to the performance targets set forth in the
Executive Bonus Plan (such amount to be determined in good faith by the
Compensation Committee), on the First Payment Date.

7



--------------------------------------------------------------------------------



 



  (c)   Termination of Employment without Cause or resignation for Good Reason.
If the Executive experiences a Termination of Employment due to the Company
terminating the Executive’s employment without Cause pursuant to Section
4(a)(iv) or due to the Executive terminating his employment for Good Reason
pursuant to Section 4(a)(v), the Company shall:

  (i)   pay to the Executive an amount equal to the Annual Base Salary that the
Executive would have been entitled to receive if the Executive’s employment had
continued for a period of twelve months following the Date of Termination, in
the manner and at such times as specified in Section 5(g);     (ii)   a lump sum
equal to a pro-rata portion of the Executive’s Target Level annual bonus for the
year of termination, based on the number of days the Executive was employed by
the Company during the applicable year, on the First Payment Date; and     (iii)
  continue coverage for the Executive and any dependents under all Company group
health benefit plans in which the Executive and any dependents were entitled to
participate immediately prior to the Date of Termination (under the same terms
as during employment) for twelve months.

  (d)   Termination of Employment upon Non-extension by the Company. If the
Executive experiences a Termination of Employment pursuant to Section 4(a)(vii)
due to Non-extension of the Agreement by the Company, the Company shall:

  (i)   pay to the Executive an amount equal to the Annual Base Salary that the
Executive would have been entitled to receive if the Executive’s employment had
continued for a period of twelve months following the Date of Termination,
payable in the manner and at such times as specified in Section 5(g); and    
(ii)   pay to the Executive a prorated amount of the Executive’s annual bonus
based on the Company’s year-to-date performance through the Date of Termination
in relation to the performance targets set forth in the Executive Bonus Plan
(such amount to be determined in good faith by the Compensation Committee), on
the First Payment Date.

  (e)   Termination of Employment On or Following a Change in Control.

  (i)   If on or following the date of a Change in Control the Executive
experiences a Termination of Employment as a result of (1) the Company
terminating the Executive without Cause pursuant to Section 4(a)(iv), or (2) the
Executive terminating his employment for Good Reason pursuant to
Section 4(a)(v), then the twelve month periods in Section 5(c)(i) and (iii),
Section 5(d)(i) and Sections 6 and 9 shall be twenty-four months; and

8



--------------------------------------------------------------------------------



 



  (ii)   If on or following the date of a Change of Control, the Executive
Experiences a Termination of Employment pursuant to Section 4(a)(vii) due to
Non-extension of the Agreement by the Company, the termination shall be deemed a
termination by the Company without Cause pursuant to Section 4(a)(iv).

  (f)   Release. Notwithstanding any provision to the contrary in this
Agreement, except in the case of a termination pursuant to Section 4(a)(i) due
to the Executive’s death, no Severance payments shall be made unless (i) on or
following the Termination Date and on or prior to the 50th day following the
Termination Date the Executive executes a waiver and release of claims agreement
in the form attached hereto as Exhibit B (the “Release”), which Release may be
amended by the Company to reflect changes in applicable laws and regulations,
and (ii) such Release shall not have been revoked by the Executive on or prior
to the 8th day following the date of the Release.     (g)   Payment Timing;
Separate Payments. Except as otherwise provided in this Section 5, the Severance
payments shall be payable in the form of salary continuation and shall be paid
at the same time and in the same manner as the Executive’s Annual Base Salary
would have been paid if the Executive had remained in active employment with the
Company through the end of the applicable Severance period in accordance with
the Company’s normal payroll practices as in effect on the Termination Date,
except that any payments that would otherwise have been made before the first
normal payroll payment date falling on or after the sixtieth (60th) day after
the Termination Date (the “First Payment Date”) shall be made on the First
Payment Date. Each separate Severance installment payment shall be a separate
payment under this Agreement for all purposes.     (h)   Survival. The
expiration or termination of the Term shall not impair the rights or obligations
of any party hereto, which shall have accrued prior to such expiration or
termination.     (i)   Mitigation. The Executive shall have no duty to mitigate
the amount of any payment provided for hereunder by seeking other employment,
and any income earned by the Executive from other employment or self-employment
shall not be offset against any obligations of the Company to the Executive
hereunder.

9



--------------------------------------------------------------------------------



 



6. Competition.

  (a)   The Executive shall not, at any time during the Term or during the
12-month period following the later of the expiration of the Term or the Date of
Termination directly or indirectly engage in, have any equity interest in, or
manage or operate any person, firm, corporation, partnership or business
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) that engages in any business which
materially competes with any material business of the Company or any entity
owned by the Company anywhere in the world provided, however, that the Executive
shall be permitted to acquire a passive stock or equity interest in such a
business provided the stock or other equity interest acquired is not more than
five percent (5%) of the outstanding interest in such business. Nothing herein
shall prevent the Executive from engaging in any activity with, or holding a
financial interest in, a non-competitive division, subsidiary or affiliate of an
entity engaged in a business that materially competes with the Company.     (b)
  During the Term and during the term set forth in Section 6(a), the Executive
will not, and will not permit any of his affiliates to, directly or indirectly,
recruit or otherwise solicit or induce any non-clerical employee, customer,
subscriber or supplier of the Company to terminate its employment or arrangement
with the Company, otherwise change its relationship with the Company, or
establish any relationship with the Executive or any of his affiliates for any
business purpose that is prohibited by subjection (a) above. Nothing herein
shall prevent the Executive from serving as a reference.     (c)   In the event
the terms of this Section 6 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, over the maximum
geographical area as to which it may be enforceable, or to the maximum extent in
all other respects as to which it may be enforceable, all as determined by such
court in such action.     (d)   As used in this Section 6, the term “Company”
shall include the Company, Parent, and any of their direct or indirect
subsidiaries.

10



--------------------------------------------------------------------------------



 



7. Nondisclosure of Proprietary Information.

  (a)   Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to Section 7(c), the Executive shall, in perpetuity,
maintain in confidence and shall not directly, indirectly or otherwise, use,
disseminate, disclose or publish, or use for his benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company, including, without
limitation, information with respect to the Company’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment, or deliver to any person, firm, corporation or other
entity any document, record, notebook, computer program or similar repository of
or containing any such confidential or proprietary information or trade secrets.
The parties hereby stipulate and agree that as between them the foregoing
matters are important, material and confidential proprietary information and
trade secrets and affect the successful conduct of the businesses of the Company
(and any successor or assignee of the Company).     (b)   Upon termination of
the Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products or processes. The Executive shall be permitted to
retain his rolodex (and similar address and telephone directories).     (c)  
The Executive may respond to a lawful and valid subpoena or other legal process
but shall give the Company the earliest reasonably possible notice thereof,
shall, as much reasonably in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and shall reasonably assist such counsel in resisting or otherwise
responding to such process. The Executive may disclose information that is
public knowledge.     (d)   As used in this Section 7, the term “Company” shall
include the Company, Parent and any of their direct or indirect subsidiaries.

8. Inventions.
     All rights to discoveries, inventions, improvements and innovations
(including all data and records pertaining thereto) directly related to the
Company’s business, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that the Executive may discover, invent or
originate during the Term, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company. The Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem necessary to
protect or perfect its rights therein, and shall assist the Company, at the
Company’s expense, in obtaining, defending and enforcing the Company’s rights
therein. The Executive hereby appoints the Company as his attorney-in-fact to
execute on his behalf any assignments or other documents deemed necessary by the
Company to protect or perfect its rights to any Inventions.

11



--------------------------------------------------------------------------------



 



9. Non-Disparagement.
     At any time during the Term or during the 12-month period following the
later of the expiration of the Term or the Date of Termination, each of the
parties agrees that it will not disparage or denigrate to any person any aspect
of his or its past relationship with the other, nor the character of the other
or the other’s agents, representatives, products, or operating methods, whether
past, present, or future, and whether or not based on or with reference to their
past relationship; provided, however, that this paragraph shall have no
application to any evidence or testimony requested of either party hereto by any
court or government agency.
10. Injunctive Relief.
     It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 6, 7, 8 and 9 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 6, 7, 8 and 9, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief.
11. Assignment and Successors.
     The Company may assign its rights and obligations under this Agreement to
any entity, including any successor to all or substantially all the assets of
the Company, by merger or otherwise, and may assign or encumber this Agreement
and its rights hereunder as security for indebtedness of the Company and its
affiliates. The Executive may not assign his rights or obligations under this
Agreement to any individual or entity, except his estate upon his death. This
Agreement shall be binding upon and inure to the benefit of the Company, the
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.
12. Governing Law.
     This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the state of New York, without reference
to the principles of conflicts of law of New York or any other jurisdiction, and
where applicable, the laws of the United States.
13. Validity.
     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

12



--------------------------------------------------------------------------------



 



14. Notices.
     Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, as follows:

  (a)   If to the Company:         The Carlyle Group
1001 Pennsylvania Avenue NW       Suite 220 South
Washington, DC 20004
Fax: (202) 347-9250
Attn: Ian Fujiyama         and a copy to:
        Latham & Watkins
555 Eleventh Street, N.W.
10th Floor
Washington, DC 20004
Fax: (202) 637-2201
Attn: Daniel T. Lennon     (b)   If to the Executive:         Bruce M. Zorich
1185 Lake Shore Overlook
Alpharetta, GA 30005
Fax:  (770) 521-9351

     or at any other address as any party shall have specified by notice in
writing to the other party.
15. Counterparts.
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement.
16. Entire Agreement.
     The terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein (collectively the “Related
Agreements”) are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
parties further intend that this Agreement and the Related Agreements shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement and the Related
Agreements.

13



--------------------------------------------------------------------------------



 



17. Amendments; Waivers.
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By an instrument in writing similarly executed, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties with any provision of this Agreement that such other party was or is
obligated to comply with or perform, provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.
18. No Inconsistent Actions.
     The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
19. Construction.
     This Agreement shall be deemed drafted equally by both the parties. Its
language shall be construed as a whole and according to its fair meaning. Any
presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

14



--------------------------------------------------------------------------------



 



20. Arbitration.
     Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before an
arbitrator in Atlanta, Georgia in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction, provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Sections 6, 7, 8 or 9 of the Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without
requiring the Company to post a bond. Only individuals who are (i) lawyers
engaged fulltime in the practice of law; and (ii) on the AAA register of
arbitrators shall be selected as an arbitrator. Within 20 days of the conclusion
of the arbitration hearing, the arbitrator shall prepare written findings of
fact and conclusions of law. It is mutually agreed that the written decision of
the arbitrator shall be valid, binding, final and non-appealable, provided
however, that the parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration. The
arbitrator shall require the non-prevailing party to pay the arbitrator’s full
fees and expenses or, if in the arbitrator’s opinion there is no prevailing
party, the arbitrator’s fees and expenses will be borne equally by the parties
thereto. In the event action is brought to enforce the provisions of this
Agreement pursuant to this Section 20, the non-prevailing parties shall be
required to pay the reasonable attorney’s fees and expenses of the prevailing
parties to the extent determined to be appropriate by the arbitrator, acting in
its sole discretion.
21. Enforcement.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
22. Income Tax Gross-Up.
     To the extent that any payments made by the Company to the Executive
pursuant Section 3(f) of the Agreement are included in the Executive’s taxable
compensation and are not otherwise deductible by the Executive under the Code,
Company shall pay the Executive a lump sum amount which shall, after payment of
all applicable income taxes thereon, be sufficient to reimburse the Executive
for any applicable income taxes imposed on such taxable compensation.
Notwithstanding any other provision of this Agreement, (i) no such payment shall
be made if the Executive does not submit a timely request for such payment and
(ii) such payment must be made on or before the last day of the Executive’s
taxable year following the taxable year in which the applicable taxes shall have
been paid by the Executive.
23. Withholding.
     The Company shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

15



--------------------------------------------------------------------------------



 



24. In-Kind Benefits and Reimbursements.
     Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any tax year of
the Executive shall not affect in-kind benefits or reimbursements to be provided
in any other tax year of the Executive, except for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be made to
the Executive as soon as administratively practicable following such submission,
but in no event later than the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred. In no event shall
the Executive be entitled to any reimbursement payments after the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred. This paragraph shall only apply to in-kind benefits and reimbursements
that would result in taxable compensation income to the Executive.
25. Indemnification and Insurance.
     The Company shall indemnify the Executive to the fullest extent permitted
by the laws of the State of New York, as in effect at the time of the subject
act or omission, and he will be entitled to the protection of any insurance
policies the Company may elect to maintain generally for the benefit of its
directors and senior executive officers against all costs, charges and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee the Company or any of its subsidiaries or his
serving or having served any other enterprise, plan or trust as a director,
officer, employee or fiduciary at the request of the Company (other than any
dispute, claim or controversy arising under or relating to this Agreement
(except for this Section 24)). The provisions of this Section 25 shall survive
any termination of Executive’s employment or any termination of this Agreement.
26. Principal Stockholder Obligation.
     The Principal Stockholders shall have no obligations under this Agreement.
27. Employee Acknowledgement.
     The Executive acknowledges that he has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            COMPANY
      By:   /s/ Keith Zar         Name:   Keith Zar        Title:   Vice
President        EXECUTIVE
      By:   /s/ Bruce M. Zorich         Name:   Bruce M. Zorich        Address:
1185 Lake Shore Overlook
               Alpharetta, GA 30005     





--------------------------------------------------------------------------------



 



Exhibit A
ANNUAL BONUS SCHEDULE

      EBITDA as % of     Budgeted EBITDA:   % of Target Level*:
Less than 90%
  0%
 
   
90% to 100%
  50% to 100%
 
   
100% to 110%
  100% to 150%
 
   
110% to 120%
  150% to 200%
 
   
120% to 130%
  200% to 250%
 
   
Over 130%
  250%

 

*   Target Level percentages between benchmarks shall be determined by means of
linear interpolation.





--------------------------------------------------------------------------------



 



Exhibit B
General Release and Waiver
     For and in consideration of the payments and other benefits due to Bruce
Zorich (the “Executive”) pursuant to the Amended and Restated Employment
Agreement, dated as of December 23, 2008 (the “Employment Agreement”), by and
between United Components, Inc. (the “Company”) and the Executive, and for other
good and valuable consideration, the Executive hereby agrees, for the Executive,
the Executive’s spouse and child or children (if any), the Executive’s heirs,
beneficiaries, devisees, executors, administrators, attorneys, personal
representatives, successors and assigns, to forever release, discharge and
covenant not to sue the Company, or any of its divisions, affiliates,
subsidiaries, parents, branches, predecessors, successors, assigns, and, with
respect to such entities, their officers, directors, trustees, employees,
agents, shareholders, administrators, general or limited partners,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind arising out of, or
related to, his employment with the Company, its affiliates and subsidiaries
(collectively, with the Company, the “Affiliated Entities”), the Executive’s
separation from employment with the Affiliated Entities, which the Executive now
has or may have against the Released Parties, whether known or unknown to the
Executive, by reason of facts which have occurred on or prior to the date that
the Executive has signed this Release. Such released claims include, without
limitation, any and all claims relating to the foregoing under federal, state or
local laws pertaining to employment, including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e et. seq., the Fair Labor Standards Act, as
amended, 29 U.S.C. Section 201 et. seq., the Americans with Disabilities Act, as
amended, 42 U.S.C. Section 12101 et. seq. the Reconstruction Era Civil Rights
Act, as amended, 42 U.S.C. Section 1981 et. seq., the Rehabilitation Act of 1973
, as amended, 29 U.S.C. Section 701 et. seq., the Family and Medical Leave Act
of 1992, 29 U.S.C. Section 2601 et. seq., and any and all state or local laws
regarding employment discrimination and/or federal, state or local laws of any
type or description regarding employment, including but not limited to any
claims arising from or derivative of the Executive’s employment with the
Affiliated Entities, as well as any and all such claims under state contract or
tort law.
     The Executive has read this Release carefully, acknowledges that the
Executive has been given at least twenty-one (21) days to consider all of its
terms and has been advised to consult with an attorney and any other advisors of
the Executive’s choice prior to executing this Release, and the Executive fully
understands that by signing below the Executive is voluntarily giving up any
right which the Executive may have to sue or bring any other claims against the
Released Parties, including any rights and claims under the Age Discrimination
in Employment Act. The Executive also understands that the Executive has a
period of seven (7) days after signing this Release within which to revoke his
agreement, and that neither the Company nor any other person is obligated to
make any payments or provide any other benefits to the Executive pursuant to the
Employment Agreement until eight (8) days have passed since the Executive’s
signing of this Release without the Executive’s signature having been revoked
other than any accrued obligations or other benefits payable pursuant to the
terms of the Company’s normal payroll practices or employee benefit plans.
Finally, the Executive has not been forced or pressured in any manner whatsoever
to sign this Release, and the Executive agrees to all of its terms voluntarily.

19



--------------------------------------------------------------------------------



 



     Notwithstanding anything else herein to the contrary, this Release shall
not affect: (i) the Company’s obligations under Sections 4(c) or 5(b), (c),
(d) or (e) of the Employment Agreement or under any compensation or employee
benefit plan, program or arrangement (including, without limitation, obligations
to the Executive under any stock option, stock award or agreements or
obligations under any pension, deferred compensation or retention plan) provided
by the Affiliated Entities where the Executive’s compensation or benefits are
intended to continue or the Executive is to be provided with compensation or
benefits, in accordance with the express written terms of such plan, program or
arrangement, beyond the date of the Executive’s termination; or (ii) rights to
indemnification, contribution or liability insurance coverage the Executive may
have under the by-laws of the Company or applicable law.
     This Release is subject to Sections 12 and 20 of the Employment Agreement.
This Release is final and binding and may not be changed or modified except in a
writing signed by both parties.

         
Date
  BRUCE ZORICH    
 
       
 
 
 
       
 
       
Date
  UNITED COMPONENTS, INC.    
 
       
 
 
 
       

20